DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-9, 31-42, and 46 are pending.
Claims 1-9, 31-42, and 46 are rejected.
Priority
Claims 1-9, 31-42, and 46 are given the benefit of Provisional Application No. PCT/US2018/014726, filed 22 January 2018. Claims 1, 2, 6, 7, 8, 31, 33, 34, and 46 are given the benefit of Provisional Application No. 62/448,600, filed 20 January 2017. Benefit is not given to the claim for priority to Provisional Application No. 62/448,601, filed 20 January 2017, which does not provide support for sequence reads that each comprise at least one single molecule barcode (SMB) sequence that is a non-random oligonucleotide sequence, assigning sequence reads to read groups according to a read group signature, generating a consensus for each read group, and determining the presence or absence of a genetic alteration based on the consensus for each read group as claimed in independent claims 1, 31, and 46.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July 2019, 06 November 2019, and 25 April 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 15 July 2019. These drawings are accepted.
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing received 13 August 2019 has been entered into the application file.
Claim Interpretation
The term “read group signature” of independent claims 1, 31, and 46 has been interpreted to be a sequence read comprised of a specific sequence of nucleotides.
The terms “read group” and “read groups” of independent claims 1, 31, and 46 has been interpreted to be sequence reads that match the sequence read designated as the “read group signature.” 
The term “single molecule barcode (SMB)” of independent claims 1, 31, and 46 has been interpreted to be a DNA barcode, or barcode for short, that is a DNA sequence commonly used to identify a target molecule during DNA sequencing.
The phrase “barcode (SMB) sequence that is a non-random oligonucleotide sequence” of independent claims 1, 31, and 46 has been interpreted to be a single molecule barcode of defined complexity comprising a known sequence identity.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 31, 36 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 31, and 46 are indefinite for recitation of the terms “start and end position” and “start and end positions” because it is not clear if the start and end position(s) are relative to a genome or to some other parameter.
Claims 1, 31, and 46 are further indefinite for recitation of the term “non-random oligonucleotide sequence” because it is not clear if the term is referencing a defined sequence of nucleotides.
Claim 36 is indefinite for recitation of the term “ambiguous reads” because it is not clear what differentiates one sequence read from another with regard to being filtered out based upon designation as constituting “ambiguous reads.” Claim 36 is further indefinite for recitation of the term “off-target reads” because it is not clear what differentiates one sequence read from another with regard to being filtered out based upon designation as constituting “off-target reads.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 31-42, and 46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: (a) mathematical concepts, (e.g., mathematical relationships, formulas or equations, mathematical calculations); and (b) mental processes, i.e., concepts performed in the human mind, (e.g., observation, evaluation, judgement, opinion).
Following the flowchart in MPEP 2106:
Eligibility Step 1
	The claims are directed to methods and products which are encompassed by the categories of statutory subject matter. Thus, the claims satisfy the subject matter eligibility requirements under step 1.
Eligibility Step 2A: Prong one
	In determining whether a claim is directed to a judicial exception, examination is performed that analyzes whether the claim recites a judicial exception, i.e., whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.
Independent claim 1 recites a computer-mediated process of assigning the sequence reads to read groups according to a read group signature, a mental process of generating a consensus for each read group, and a mental process of determining the presence or absence of a genetic alteration based on the consensus for each read group. Independent claim 31 recites a computer system for executing the method of claim 1. Independent claim 46 recites a computer system for executing the method of claim 1. Independent claims 1, 31, and 46, but for the limitation of using a generic computer, recite the mental process grouping of abstract ideas noted above.
Dependent claim 2 further recites a mental process of determining if the sequence reads comprising the start and end positions of a nucleic acid fragment and the SMB sequence are similar to the read group signature by considering when either: i) an SMB sequence is identical to the SMB sequence of the read group signature, and a start and end position is identical to the start and end position of the read group signature; ii) an SMB sequence is identical to the SMB sequence of the read group signature, and a start and/or end position is different from the start and/or end position of the read group signature; or iii) an SMB sequence comprises one or more nucleotide differences compared to the SMB sequence of the read group signature, and a start and end position is identical to the start and end position of the read group signature. Dependent claim 3 further recites a mental process of generating a multiplicity table that includes a number of the sequence reads assigned to each of the read groups and/or a number of the read groups comprising a predetermined number of reads, and using the multiplicity table for generating the consensus for each read group. Dependent claim 4 further recites a mental process of generating the consensus for each read group by collapsing the sequence reads assigned to each read group to generate a single nucleotide sequence. Dependent claim 5 further recites a mental process of generating the consensus for each read group by performing sequence error correction. Dependent claim 6 further recites a mental process and a mathematical concept of determining a total number and identity of nucleotide at each position covered by the sequence reads, and determining that a position in a consensus sequence is assigned a nucleotide identity when about 90% or more of the nucleotides from the sequence reads agree at the position. Dependent claim 7 further recites a mental process and a mathematical concept of determining a total number and identity of nucleotide at each position covered by the sequence reads, determining an overall base quality for the nucleotide at each position covered by the sequence reads, wherein a position in a consensus sequence is assigned a nucleotide identity when about 90% or more of the nucleotides from the sequence reads agree at the position, and determining that a position in a consensus sequence is assigned an overall quality for the nucleotide identity when about 90% or more of the base identities agree for the nucleotide from the sequence reads. Dependent claim 8 further recites a mental process and a mathematical concept of determining that the overall base quality is a mean base quality, a median base quality, or a maximal base quality. Dependent claim 9 further recites a mental process of performing sequence error correction by designating a nucleotide as an unreadable or low quality base ("N") in a read assigned to a read group that does not match a nucleotide at that position for other reads in the read group. Dependent claim 32 further recites a mental process of considering data of predetermined barcodes. Dependent claim 33 further recites a mental process and a mathematical concept of determining a total number and identity of nucleotide at each position covered by the sequence reads, and determining that a position in a consensus sequence is assigned a nucleotide identity when about 90% or more of the nucleotides from the sequence reads agree at the position. Dependent claim 34 further recites a mental process and a mathematical concept of determining a total number and identity of nucleotide at each position covered by the sequence reads, determining an overall base quality for the nucleotide at each position covered by the sequence reads, wherein a position in a consensus sequence is assigned a nucleotide identity when about 90% or more of the nucleotides from the sequence reads agree at the position, and wherein a position in a consensus sequence is assigned an overall quality for the nucleotide identity when about 90% or more of the base identities agree for the nucleotide from the sequence reads. Dependent claim 35 further recites a mental process of filtering the sequence reads. Dependent claim 36 further recites a mental process of filtering out at least one of discordant reads, ambiguous reads, off-target reads, reads having an SMB sequence with one or more undetermined base calls, reads having a low quality sample index, and reads having a low quality barcode. Dependent claim 37 further recites a mental process and a mathematical concept of determining that sequence reads having a low quality barcode are identified according to base quality scores for one or more nucleotide positions in a sequence read, and wherein the base quality score is a prediction of a probability of an error in base calling. Dependent claim 38 further recites a mental process of generating the base quality score by a quality table that uses a set of quality predictor values, and depends on characteristics of the sequencing platform used for generating the sequence reads. Dependent claim 39 further recites a mental process of determining that reads having a low quality barcode comprise at least one base having a base quality score less than about 14 or two or more bases having a base quality score less than about 21. Dependent claim 40 further recites a mental process of identifying whether each of the sequence reads is an on-target read. Dependent claim 41 further recites a mental process of assigning the on-target reads to the read groups according to the read group signature. Dependent claim 42 further recites a mental process of determining when the on-target sequence reads comprising start and end positions and an SMB sequence are similar to the read group signature.
Eligibility Step 2A: Prong two
	In determining whether a claim is directed to a judicial exception, further examination is performed that analyzes if the claim recites additional elements that when examined as a whole integrates the judicial exception(s) into a practical application (MPEP 2106.04(d)). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
The judicial exceptions noted above are not integrated into a practical application because the additional element of a computer and computer-readable media in claims 1, 31, and 46 does not improve the functioning of a generic computer and therefore does not integrate the recited judicial exceptions into a practical application. The additional element in claims 1, 31, and 46 of inputting data are a data gathering step that does not integrate the recited judicial exception into a practical application. Thus, the claims do not integrate the abstract ideas into practical application (MPEP 2106.05(f)).
Data gathering steps are not an abstract idea, but rather they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application.
	Claims 1, 31, and 46 do not recite additional elements which would integrate a judicial exception into a practical application.
Eligibility Step 2B
	Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept. The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they amount to significantly more than the judicial exception (MPEP 2106.05A i-vi).
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the additional element of a computer, computer-readable media, and inputting data in claims 1, 31, and 46, are conventional computer components and processes. 
Regarding conventionality of computer components and computer processes, the MPEP states at 2106.05(b):
2106.05(b)    Particular Machine [R-10.2019]
When determining whether a claim integrates a judicial exception, into a practical application in Step 2A Prong Two and whether a claim recites significantly more than a judicial exception in Step 2B, examiners should consider whether the judicial exception is applied with, or by use of, a particular machine. "The machine-or-transformation test is a useful and important clue, and investigative tool" for determining whether a claim is patent eligible under § 101. Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010).
It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility. Id.
All claims must be evaluated for eligibility using the two-part test from Alice/Mayo. If a claim passes the Alice/Mayo test (i.e., is not directed to an exception at Step 2A, or amounts to significantly more than any recited exception in Step 2B), then the claim is eligible even if it fails the machine-or-transformation test ("M-or-T test"). Bilski v. Kappos, 561 U.S. 593, 604, 95 USPQ2d 1001, 1007 (2010) (explaining that a claim may be eligible even if it does not satisfy the M-or-T test); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1315, 120 USPQ2d 1091, 1102 (Fed. Cir. 2016) ("[T]here is nothing that requires a method ‘be tied to a machine or transform an article’ to be patentable"). And if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256, 113 USPQ2d 1097, 1104 (Fed. Cir. 2014) ("[I]n Mayo, the Supreme Court emphasized that satisfying the machine-or-transformation test, by itself, is not sufficient to render a claim patent-eligible, as not all transformations or machine implementations infuse an otherwise ineligible claim with an 'inventive concept.'").
Examiners may find it helpful to evaluate other considerations such as the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)), the insignificant extra-solution activity consideration (see MPEP § 2106.05(g)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)), when making a determination of whether an element (or combination of elements) is a particular machine. For information on the definition of the term "machine," see MPEP § 2106.03.
When determining whether a machine recited in a claim provides significantly more, the following factors are relevant.
I.    THE PARTICULARITY OR GENERALITY OF THE ELEMENTS OF THE MACHINE OR APPARATUS
The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines). One example of applying a judicial exception with a particular machine is Mackay Radio & Tel. Co. v. Radio Corp. of America, 306 U.S. 86, 40 USPQ 199 (1939). In this case, a mathematical formula was employed to use standing wave phenomena in an antenna system. The claim recited the particular type of antenna and included details as to the shape of the antenna and the conductors, particularly the length and angle at which they were arranged. 306 U.S. at 95-96; 40 USPQ at 203. Another example is Eibel Process, in which gravity (a law of nature or natural phenomenon) was applied by a Fourdrinier machine (which was understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923).
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
II.    WHETHER THE MACHINE OR APPARATUS IMPLEMENTS THE STEPS OF THE METHOD
Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the claimed method is tied to a particular machine because it ‘would not be necessary or possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed method"). For example, as described in MPEP § 2106.05(f), additional elements that invoke computers or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than a judicial exception. See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (explaining that in order for a machine to add significantly more, it must "play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly").
III.    WHETHER ITS INVOLVEMENT IS EXTRA-SOLUTION ACTIVITY OR A FIELD-OF-USE
Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted) ("[N]othing in claim 3 requires an infringer to use the Internet to obtain that data. The Internet is merely described as the source of the data. We have held that mere ‘[data-gathering] step[s] cannot make an otherwise nonstatutory claim statutory.’" 654 F.3d at 1375, 99 USPQ2d at 1694 (citation omitted)). See MPEP § 2106.05(g) & (h) for more information on insignificant extra-solution activity and field of use, respectively.

The MPEP further discusses conventional computer processes at 2106.05(d)II:

        II.    ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well‐understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. See e.g. Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1316, 120 USPQ2d 1527, 1549 (Fed. Cir. 2016), BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1348, 119 USPQ2d 1236, 1241 (Fed. Cir. 2016). Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257-59, 113 USPQ2d 1097, 1105-07 (Fed. Cir. 2014).
Furthermore, the additional elements evaluated in combination do not contribute an inventive concept, i.e., do not amount to significantly more than the judicial exception(s). The data gathering steps provide the data for the judicial exceptions, which are carried out by a general-purpose computer. Thus, there is not any non-routine step or element that has been clearly identified.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 31-36, 40-42, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kukita et al. (DNA Research. 2015. Vol. 22(4), pp. 269-277. Supplementary Data pp. 1-22) in view of Kinde et al. (PNAS. 2011. Vol. 108(23), pp. 9530-9535. Supporting Information, pp. 1-10), Schmitt et al. (PNAS. 2012. Vol. 109(36), pp. 14508-14513. Supporting Information, pp. 1-3), and Deakin et al. (DNA Research. 2015. Vol. 22(4), pp. 269-277).
Independent claim 1 recites a method for determining presence or absence of a genetic alteration for a test subject, comprising: obtaining a set of sequence reads obtained from circulating cell free sample nucleic acid from the test subject, wherein the sequence reads each comprise at least one single molecule barcode (SMB) sequence that is a non-random oligonucleotide sequence; assigning, by a computing system, the sequence reads to read groups according to a read group signature, wherein the read group signature comprises an SMB sequence and a start and end position of a nucleic acid fragment from the circulating cell free sample nucleic acid, and wherein the sequence reads comprising start and end positions and an SMB sequence similar to the read group signature are assigned to a read group identified by the read group signature; generating, by the computing system, a consensus for each read group; and determining, by the computing system, the presence or absence of a genetic alteration based on the consensus for each read group. Independent claims 31 and 46 recite a computer system for executing the method of claim 1.
Dependent claim 2 further recites: i) an SMB sequence is identical to the SMB sequence of the read group signature, and a start and end position is identical to the start and end position of the read group signature; ii) an SMB sequence is identical to the SMB sequence of the read group signature, and a start and/or end position is different from the start and/or end position of the read group signature; or iii) an SMB sequence comprises one or more nucleotide differences compared to the SMB sequence of the read group signature, and a start and end position is identical to the start and end position of the read group signature. Dependent claim 3 further recites generating, by the computing device, a multiplicity table that includes a number of the sequence reads assigned to each of the read groups and/or a number of the read groups comprising a predetermined number of reads, wherein the computing system uses the multiplicity table for generating the consensus for each read group. Dependent claim 4 further recites that generating the consensus for each read group comprises collapsing the sequence reads assigned to each read group to generate a single nucleotide sequence that corresponds to a unique nucleic acid molecule in the circulating cell free sample nucleic acid from which the sequence reads were obtained. Dependent claim 5 further recites that generating the consensus for each read group comprises sequence error correction. Dependent claim 6 further recites that sequence error correction comprises determining a total number and identity of nucleotide at each position covered by the sequence reads, and wherein a position in a consensus sequence is assigned a nucleotide identity when about 90% or more of the nucleotides from the sequence reads agree at the position. Dependent claim 7 further recites that sequence error correction comprises determining: (i) a total number and identity of nucleotide at each position covered by the sequence reads, and (ii) an overall base quality for the nucleotide at each position covered by the sequence reads, wherein a position in a consensus sequence is assigned a nucleotide identity when about 90% or more of the nucleotides from the sequence reads agree at the position, and wherein a position in a consensus sequence is assigned an overall quality for the nucleotide identity when about 90% or more of the base identities agree for the nucleotide from the sequence reads. Dependent claim 8 further recites that the overall base quality is a mean base quality, a median base quality, or a maximal base quality. Dependent claim 9 further recites designating a nucleotide as an unreadable or low quality base ("N") in a read assigned to a read group that does not match a nucleotide at that position for other reads in the read group. Dependent claim 32 further recites the SMB sequence is obtained from a SMB comprising a predetermined non-randomly generated molecular barcode sequence of nucleotides. Dependent claim 33 further recites that generating the consensus comprises determining a total number and identity of nucleotide at each position covered by the sequence reads, and wherein a position in a consensus sequence is assigned a nucleotide identity when about 90% or more of the nucleotides from the sequence reads agree at the position. Dependent claim 34 further recites that generating the consensus comprises determining: (i) a total number and identity of nucleotide at each position covered by the sequence reads, and (ii) an overall base quality for the nucleotide at each position covered by the sequence reads, wherein a position in a consensus sequence is assigned a nucleotide identity when about 90% or more of the nucleotides from the sequence reads agree at the position, and wherein a position in a consensus sequence is assigned an overall quality for the nucleotide identity when about 90% or more of the base identities agree for the nucleotide from the sequence reads. Dependent claim 35 further recites filtering the sequence reads. Dependent claim 36 further recites filtering out at least one of: discordant reads, ambiguous reads, off-target reads, reads having an SMB sequence with one or more undetermined base calls, reads having a low quality sample index, and reads having a low quality barcode. Dependent claim 40 further recites identifying, by the computing system, whether each of the sequence reads is an on-target read, wherein a sequence read is identified as on-target when the sequence read aligns with a genomic region corresponding to a probe oligonucleotide sequence or part thereof, and/or aligns within a genomic region adjacent to the genomic region corresponding to a probe oligonucleotide sequence, or part thereof. Dependent claim 41 further recites assigning the on-target reads to the read groups according to the read group signature, and wherein the read group signature comprises an SMB sequence and a start and end position of a nucleic acid fragment from the circulating cell free sample nucleic acid, and wherein on-target sequence reads comprising start and end positions and an SMB sequence similar to the read group signature are assigned to a read group. Dependent claim 42 further recites the on-target sequence reads comprising start and end positions and an SMB sequence are determined to be similar to the read group signature when an SMB sequence is identical to the SMB sequence of the read group signature, and a start and end position is identical to the start and end position of the read group signature.
Kukita et al. teaches a method for determining presence or absence of a genetic alteration for a test subject (Abstract), comprising obtaining a set of sequence reads obtained from circulating cell free sample nucleic acid from the test subject (Section 2.1), wherein the sequence reads each comprise at least one single molecule barcode (SMB) sequence (Abstract, lines 5-12; Section(s) 2.2, and 3.1, para. 2); assigning, by a computing system, the sequence reads to read groups according to a read group signature, wherein the read group signature comprises an SMB sequence and start and end positions (page 271, column 1, para. 3); generating, by the computing system, a consensus for each read group (page 271, para. 4); and determining, by the computing system, the presence or absence of a genetic alteration based on the consensus for each read group (page 274, Section 3.5). Kukita et al. teaches grouping barcoded sequences with identical barcoded sequences, in addition to barcoded sequences that differ by less than or greater than one base (page 271, para. 2); generating, by the computing device, a multiplicity table that includes a number of the sequence reads assigned to each of the read groups and/or a number of the read groups comprising a predetermined number of reads (page 271, Section 3.2), wherein the computing system uses the multiplicity table for generating the consensus for each read group (page 272, Section 3.4); generating the consensus for each read group comprising collapsing the sequence reads assigned to each read group to generate a single nucleotide sequence that corresponds to a unique nucleic acid molecule in the circulating cell free sample nucleic acid from which the sequence reads were obtained (page 270, column 1, para(s). 4-5; page 271, column 1, para. 5); the overall base quality is a mean base quality, a median base quality, or a maximal base quality (page 271, column 1, para. 4); a computing system (page 270, column 2, Section 2.4, para. 1); the SMB sequence is obtained from a SMB comprising a predetermined non-randomly generated molecular barcode sequence of nucleotides (page 270, column 2, Section 2.2, para. 1); identifying, by the computing system, whether each of the sequence reads is an on-target read (page 272, Figure 1B), wherein a sequence read is identified as on-target when the sequence read aligns with a genomic region corresponding to a probe oligonucleotide sequence or part thereof (page 273, Figure 2), and/or aligns within a genomic region adjacent to the genomic region corresponding to a probe oligonucleotide sequence, or part thereof (Section 2.2, and Supp. Info. Tables S1-S3); assigning the on-target reads to the read groups according to the read group signature (page 272, Section 3.4), wherein on-target sequence reads comprising start and end positions and an SMB sequence similar to the read group signature are assigned to a read group (page 272, Section 3.4); and the on-target sequence reads comprising an SMB sequence are determined to be similar to the read group signature when an SMB sequence is identical to the SMB sequence of the read group signature (page 274, column 2, Section 3.4).
Kukita et al. does not teach that a barcode is a non-random oligonucleotide sequence; generating the consensus for each read group comprises sequence error correction; sequence error correction comprises determining a total number and identity of nucleotide at each position covered by the sequence reads, and wherein a position in a consensus sequence is assigned a nucleotide identity when about 90% or more of the nucleotides from the sequence reads agree at the position; and wherein a position in a consensus sequence is assigned an overall quality for the nucleotide identity when about 90% or more of the base identities agree for the nucleotide from the sequence reads. Kukita et al. does not teach designating a nucleotide as an unreadable or low quality base ("N") in a read assigned to a read group that does not match a nucleotide at that position for other reads in the read group; filtering out at least one of discordant reads, ambiguous reads, off-target reads, reads having an SMB sequence with one or more undetermined base calls, reads having a low quality sample index, and reads having a low quality barcode.
Kinde et al. teaches the read group signature comprises a start and end position of a nucleic acid fragment from the circulating cell free sample nucleic acid, and wherein the sequence reads comprising start and end positions and a UID sequence similar to the read group signature are assigned to a read group identified by the read group signature (page 9531, column 1, para. 2; Figure 2; and Results: Overview, page 9530); grouping barcoded sequence reads based in part according to the start and end positions of the nucleic acid molecule associated with the barcode (page 9531, column 1, para. 2; Figure 2; and Results: Overview, page 9530); designating a nucleotide as an unreadable or low quality base ("N") in a read assigned to a read group that does not match a nucleotide at that position for other reads in the read group (Supp. Info, page 2, Sequencing); filtering out at least one of discordant reads, ambiguous reads, off-target reads, reads having an SMB sequence with one or more undetermined base calls, reads having a low quality sample index, and reads having a low quality barcode (Supp. Info, page 2, Sequencing).
Schmitt et al. teaches generating the consensus for each read group comprises sequence error correction (page 14509, Figure 1C); wherein the sequence error correction comprises determining a total number and identity of nucleotide at each position covered by the sequence reads, and wherein a position in a consensus sequence is assigned a nucleotide identity when about 90% or more of the nucleotides from the sequence reads agree at the position, and wherein a position in a consensus sequence is assigned an overall quality for the nucleotide identity when about 90% or more of the base identities agree for the nucleotide from the sequence reads. (Supp. Info., page 2, column 1, para. 1).
Deakin et al. teaches the production of barcode libraries of defined complexity comprising known sequence identities (page 4, column 2, para. 2, lines 8-9).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Kukita et al. to incorporate the teachings of Kinde et al. in view of Schmitt et al., and Deakin et al. by giving consideration to the start and end positions of the nucleic acid fragments containing the barcode sequence as taught by Kinde et al., by utilizing a highly conservative 90% cutoff for consensus sequence quality as taught by Schmitt et al., and using a defined barcode library with known sequence identities. One would have been motivated to incorporate the method taught by Kinde et al. because the reference exemplifies the use of massively parallel sequencing for the purpose of detection and quantification of rare mutations. This would have accomplished the predictable result of substantially increasing the sensitivity of massively parallel sequencing instruments for the purpose of lowering error rates in order to allow more confident identification of rare variants (Abstract). One would have been motivated to incorporate the method taught by Schmitt et al. because the reference exemplifies the use of next-generation DNA sequencing in a manner that greatly reduces errors in sequencing (Abstract). This would have accomplished the predictable result of providing a practical benefit to clinical medicine and basic research (Abstract). One would have been motivated to incorporate the method taught by Deakin et al. because the reference exemplifies the use of barcodes with known sequences of nucleotides to distinguish them from false barcodes generated by sequencing error (Abstract). This would have accomplished the predictable result of improved sensitivity and greater quantitative potential (page 2, column 1, para. 1).
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kukita et al. in view or Kinde et al., Schmitt et al., and Deakin et al. as applied to claims 1-9, 31-36, 40-42, and 46 above, and further in view of Illumina (Pub. No. 770-2012-058. 2014).
Dependent claim 37 further recites sequence reads having a low quality barcode are identified according to base quality scores for one or more nucleotide positions in a sequence read, and wherein the base quality score is a prediction of a probability of an error in base calling. Dependent claim 38 further recites the base quality score is generated by a quality table that uses a set of quality predictor values, and depends on characteristics of the sequencing platform used for generating the sequence reads. Dependent claim 39 further recites reads having a low quality barcode comprise at least one base having a base quality score less than about 14 or two or more bases having a base quality score less than about 21.
The combined teachings of Kukita et al., Kinde et al., Schmitt et al., and Deakin et al. are discussed above and incorporated fully here. Kukita et al. teaches that sequence reads having a low quality barcode are identified according to base quality scores for one or more nucleotide positions in a sequence read (page 271, column 1, para. 4); and that base quality scores depends on characteristics of the sequencing platform used for generating the sequence reads (page 272, column 1, Section 3.3).
Kukita et al. in view of Kinde et al., Schmitt et al., and Deakin et al. as applied to claims 1-9, 31-36, 40-42, and 46 above, do not teach that the base quality score is a prediction of a probability of an error in base calling; that the base quality score is generated by a quality table that uses a set of quality predictor values; or that reads having a low quality barcode comprise at least one base having a base quality score less than about 14 or two or more bases having a base quality score less than about 21.
Illumina teaches that the base quality score is a prediction of a probability of an error in base calling (Highlights); that the base quality score is generated by a quality table that uses a set of quality predictor values (Highlights); and that reads having a low quality barcode comprise at least one base having a base quality score less than about 14 or two or more bases having a base quality score less than about 21 (Table 1).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Kukita et al. in view of Kinde et al., Schmitt et al., and Deakin et al. as applied to claims 1-9, 31-36, 40-42, and 46 above, to incorporate the teaching of Illumina because quality scores are an efficient way to communicate small error probabilities. One would have been motivated to incorporate the method taught by Illumina because the reference exemplifies the use quality scores to show the relationship between base calls and their corresponding error probabilities. This would have accomplished the predictable result of providing a compact way to communicate very small error probabilities.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W. BAILEY whose telephone number is (571) 272-8170. The examiner can normally be reached Mon - Thurs 0730 - 1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.W.B./Examiner, Art Unit 1671                                                                                                                                                                                                        /JOHN S BRUSCA/Primary Examiner, Art Unit 1672